             1                                    UNITED STATES DISTRICT COURT

             2                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                                         SEP12
                                                                                                       SUSAN Y. SOONG
             3                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                                                          "■■ftNIA
            4      IN THE MATTER OF                                  ia.»8o siTOflsc-
            5      Erik J. Graeff, bar number 265862                       ORDER TO SHOW CAUSE RE
                                                                           SUSPENSION FROM MEMBERSHff^
            6                                                              IN GOOD STANDING OF THE BAR*^^
                                                                           OF THE COURT
            7

            8    TO: Erik J. Graeff, bar number 265862

            9             The State Bar of Califomia has notified the United States District Court for the Northern District of

            10   California that, effective June 3,2019, you have become ineligible to practice law in the State of California

            11   following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may render you

       a    12   ineligible for continued active membership in the bar of the Northem District of Califomia.

O <2        13        Effective the date of this order, your membership in the bar of this Court is suspended on an interim
4-»

.2 U        14   basis pursuant to Civil Local Rule 11-7(b)(1). On or before September 23,2019, you may file a response
 h^
00     o

Q tJ        15   to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
CO H
<D ^  'B
^S
!ZI *3
            16   website at cand.uscourts.gov. If you fail to fi le a timely and adequate response to this Order, you will be
T) 6
            17   suspended from membership without further notice.
II
            18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

            19   to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

            20   Local Rule 11-7(b)(3). The Clerk shall close this file on or after September 23, 2019 absent further order of

            21   this Court.

            22            IT IS SO ORDERED.


I           23

            24
                 Dated: 8/12/19


i     "^1
            25
                                                                       JAMES DamTO
                                                                       United Stjffes District Judge
            26

            27

            28
                 A ttorney-discipl ineOSC
                 rev. 11-18
